The State has filed motion for rehearing insisting that we were in error in holding the application for suspended sentence should have been considered although not filed before the beginning of the trial. We did not intend to convey the idea that the statute providing that such application should be filed "before the trial begins." (Art. 865b, C.C.P.) is to be ignored. The decisions of this court are to the contrary. Monroe v. State, 70 Tex. Crim. 245, 157 S.W. Rep., 154; Williamson v. State,72 Tex. Crim. 618, 163 S.W. Rep., 435; Muldrew v. State,73 Tex. Crim. 463, 166 S.W. Rep., 156; Wilson v. State,85 Tex. Crim. 148, 210 S.W. Rep., 802. In the latter case it was uncertain whether there had been an announcement of ready, and upon that issue the opinion was based. Under only extraordinary conditions should the court permit the plea for suspended sentence to be filed after announcement by both parties. The State has a right to know if the issue is to be tendered in order to prepare to meet it. In the instant case when the application was presented appellant expressly waived any objection *Page 442 
to re-opening the case by the State on the issue tendered. There was no claim by the State that it was unprepared to meet it because of the delay in filing; if so the application could properly have been stricken out. Believing counsel for appellant was deterred from presenting the application under the holding in Weatherford v. State, 73 Tex.Crim. Rep., which was modified in the Hill cases cited in our original opinion, we believed that under the peculiar facts of the instant case the ends of justice demanded that the application should have been considered. However, we adhere to the correctness of the announcement of the general rule in the other cases cited herein.
The motion for rehearing is overruled.
Overruled.